Case 20-41308   Doc 425   Filed 05/11/20 Entered 05/11/20 14:44:55   Main Document
                                      Pg 1 of 4
Case 20-41308   Doc 425   Filed 05/11/20 Entered 05/11/20 14:44:55   Main Document
                                      Pg 2 of 4
Case 20-41308   Doc 425   Filed 05/11/20 Entered 05/11/20 14:44:55   Main Document
                                      Pg 3 of 4
Case 20-41308   Doc 425   Filed 05/11/20 Entered 05/11/20 14:44:55   Main Document
                                      Pg 4 of 4
